DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse claims 10-18 and 22-24 in the reply filed on 05/05/2021 is acknowledged.  The traversal is on the ground(s) that examination of claims 1-24 would not cause serious search and/or examination.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-9 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 recites “performing a voxelization operation,” “selecting a first voxel,” “determining a first merge point,” and “printing at least one first supporting member.” Claim 19 recites “determining whether a first end of a first supporting member of the supporting member is connected to the 3D 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. There are no claim limitations that preclude the claimed steps of “performing a voxelization operation,” “selecting a first voxel,” and “determining a first merge point” (i.e., all of the claimed steps except for “printing at least one first supporting member”) from practically being performed in the mind. 
For instance, “performing a voxelization operation” requires dividing a model of a three-dimensional article into smaller components, or voxels [0030] and does not preclude this step from being performed in the mind of an operator. “Selecting a first voxel comprising a first supporting point” can be performed in the mind by selecting the voxel which includes the edge of the article to allow for a plurality of initial supporting points generated on the surface of the model [0031]. “Determining a merge point” can be performed in the mind of the operator by choosing a predetermined distance and angle and estimating a point of the predetermined distance in the predetermined angle with the supporting point starting as the starting point [0033]. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742